t c memo united_states tax_court robert k and dawn e lowry petitioners v commissioner of internal revenue respondent docket no filed date ps realized a sec_1231 i r c gain when a partnership of which p husband was a 50-percent owner conveyed rental property to the holder of a security deed on the property in satisfaction of the loan obligation ps assert that the gain should be recognized in because the lender issued a form 1099-a indicating that the lender had acquired the property on date the partnership executed a grant deed and the lender executed a covenant not to sue both dated date in the same month the partnership and the lender issued escrow instructions to a title company under which the grant deed and covenant not to sue were delivered in escrow pending a subsequent closing of title title closed in ps did not disclose the gain on either their or federal_income_tax returns held ps’ sec_1231 i r c gain must be recognized in held further ps are liable for the sec_6662 i r c accuracy-related_penalty on grounds of failure to prove that they acted with reasonable_cause and good_faith with respect to their substantial_understatement_of_income_tax for and daniel c ertel for petitioners lydia a branche for respondent memorandum opinion nims judge respondent determined the following deficiencies and penalties with respect to petitioners’ federal income taxes for the taxable years and year deficiency penalties sec_6662 dollar_figure big_number dollar_figure big_number unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the years in issue after concessions by petitioners the issues remaining for decision are whether a sec_1231 gain in the amount of dollar_figure was realized and should be recognized alternatively in or and whether petitioners are liable for sec_6662 penalties in and the parties stipulated that respondent’s adjustments resulted in passive_activity_losses in the amount of dollar_figure and capital losses of dollar_figure being fully absorbed in and therefore those amounts that were carried forward to petitioners’ tax_return were adjusted and taxable_income and penalty were increased by dollar_figure and dollar_figure respectively the parties also stipulated that the period of limitations for the assessment of a deficiency has expired for the taxable_year pursuant to sec_6501 background this case was submitted fully stipulated and the facts are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference petitioners resided in santa ana california when they filed their petition the fitch property transaction at all relevant times petitioner robert k lowry petitioner was a 50-percent partner in lowry wells investments the partnership which owned the fitch property located in irvine california the other 50-percent partner was george wells the fitch property was encumbered by a deed_of_trust and security_agreement deed_of_trust dated date reflecting a loan made by aid association for lutherans aal to the partnership in the amount of dollar_figure million the deed_of_trust secured a promissory note note signed by both partnership partners the loan under the deed_of_trust was recourse in that it was personally guaranteed by george wells and petitioner as of date the loan was in default and aal began the process of foreclosure of the deed_of_trust on date aal notified the partnership that all of the legal and equitable interest in the rents issues and profits of the fitch property is vested in aal aal is exercising its rights under the deed_of_trust at some point aal and the partnership negotiated a settlement agreement which is not in the record in lieu of foreclosure whereby the partnership would convey the fitch property to aal in full settlement of the outstanding indebtedness on date escrow instructions on behalf of aal and the partnership were issued to first american title insurance_company the title company the escrow instructions include the following provisions borrower has tendered to you in escrow the grant deed the deed from borrower to lender your acceptance of these escrow instructions constitutes your acknowledgment that i you have received and reviewed an executed copy of the settlement agreement and the documents executed by the parties thereto pursuant to the terms thereof ii all requirements precedent to issuance of the pro forma owner’s title policy the owner’s policy attached hereto have been satisfied and that you are prepared to issue the owner’s policy iii you have confirmed that the deed has been properly executed and witnessed iv the deed is in proper recordable form and v the correct property description has been appended consented to lowry wells investments a california partnership by george h wells name general_partner on date the partners executed a grant deed which would convey the fitch property to aal the grant deed provided among other things that it is the intention of the grantor and the grantee that the lien created by the deed_of_trust will not merge into the fee title acquired by the grantee pursuant to this grant deed no such merger will occur until such time as the grantee executes a written instrument specifically effecting such merger and duly records the same also on date aal executed a covenant not to sue the partnership and its general and limited partners as to any matter arising from the loans made by aal to the partnership and secured_by the deed_of_trust the covenant was conditioned upon a release by the partnership to aal the conveyance of the fitch property to aal and other good and valuable consideration necessary steps continued until date so that the title company could remove certain exceptions raised by the title report and provide title insurance as required by the escrow instructions as of date the title company had determined that it could issue the title policy without the exceptions so the escrow closed and the grant deed was recorded on that date at some point aal issued to the partnership a form 1099-a undated acquisition or abandonment of secured_property indicating that the partnership had an outstanding debt in the amount of dollar_figure secured_by the fitch property that the date_of_acquisition or abandonment was date and that the fitch property had an appraised value of dollar_figure on date the partnership filed an amended form_1065 u s partnership return of income for taxable_year which included the following statement regarding erroneous reporting of abandoned secured_property the partnership lowry wells investments received a form 1099-a for indicating an abandonment of real_property on date this reporting is wholly inaccurate a deed in lieu of foreclosure was delivered on date the lender aid association for lutherans erred in reporting the transaction s in a copy of an escrow statement issued by first american title insurance_company has been attached which indicates the transfer of title factually occurred on date the subject property has previously been transferred to lowry wells limited_liability_company pursuant to a tax-free partnership division under sec_708 lowry wells limited_liability_company will correctly report this event on a return and realize and recognize any gains or losses as is appropriate in that filing there is nothing in the record to indicate that any property was ever transferred to lowry wells limited_liability_company llc petitioners were advised by rob lambert in a memorandum dated date to file the amended tax_return with the expectation that the llc would hopefully be treated as having corporate entity characteristics but would preserve the passthrough attributes of a traditional partnership this was based on the assumption that at the time of delivery of the deed by the llc the llc would be insolvent for purposes of sec_108 so that most of the gain realized on the fitch property transaction would be treated as cancellation_of_indebtedness_income and therefore not taxable at the time this advice was given the fitch property transaction had already closed on date and the certificate of limited_liability_company for llc had yet to be filed which in fact took place on date the fitch property was conveyed to aal by the partnership not by the llc petitioners did not report the sec_1231 gain on their tax_return the record does not contain their tax_return by letter dated date bruce stuart lowry wells’s attorney with the consent of david crist attorney for aal requested that the grant deed in escrow be recorded on or after date so that the closing would occur in tax_year the partnership realized a sec_1231 gain of dollar_figure on the conveyance of the fitch property to aal petitioners’ proportionate share of the gain is dollar_figure discussion i year of recognition of gain under sec_1231 petitioners contend that the partnership conveyance of the fitch property to aal and the cancellation of the partnership indebtedness occurred on date respondent contends that the conveyance of the fitch property by the partnership to aal occurred in and that petitioners were required to recognize sec_1231 gains in that year since we agree with respondent that the sec_1231 gain must be recognized in we need not address his additional argument that petitioners are estopped by the rule_of consistency from claiming that the sec_1231 gain should be recognized for tax purposes in petitioners essentially base their argument on the fact that the grant deed and the covenant not to sue agreement are dated date and the fact that aal issued a form 1099-a showing the date of lender’s acquisition of the fitch property to be petitioners argue that all subsequent actions were for the benefit of aal and of no further concern to the partnership past decisions of this court and california law as applied to the facts of this case do not support petitioners’ argument that the transaction was completed in the escrow instructions dated date recite that they were being issued to the title company on behalf of aal and the partnership the instructions were consented to by george h wells signing as a general_partner of lowry wells investments a california partnership also as noted above the grant deed recited that the grantor and grantee intend that the lien created by the deed_of_trust would not merge into the fee title being acquired by the grantee the grant deed further recites that no merger will occur until the grantee executes and records a separate instrument specifically effecting such merger these facts alone repudiate petitioners’ contention that the subsequent actions by aal in obtaining a title policy and recording the deed through ‘their’ escrow agent are not relevant to the question of the date when transfer of ownership was complete in fact subsequent steps taken by all concerned in and and not by aal alone are very relevant to that question a transfer of property by deed in lieu of foreclosure constitutes a sale_or_exchange for federal_income_tax purposes 86_tc_655 affd 856_f2d_1169 8th cir in a given case the test to be applied to determine whether a transaction is a closed one is a practical test and the transaction should be regarded in its entirety 426_f2d_1391 9th cir affg 48_tc_694 although other factors may be considered passage of title is usually conclusive id an exception is illustrated by our decision in 115_tc_605 discussed infra pp it seems beyond dispute that the title to the fitch property passed on date when the title company was ready to issue a title policy acceptable to aal and could file the deed for recordation which it did on that date previously aal and the partnership had negotiated a settlement agreement in lieu of foreclosure whereby the partnership would convey the fitch property to aal as full settlement of the outstanding indebtedness before the settlement agreement had been negotiated aal had begun the process of foreclosure on the deed_of_trust at the time aal agreed to accept a deed to the fitch property in lieu of foreclosure the balance due on the secured note substantially exceeded the fair_market_value of the fitch property so that if foreclosure had proceeded aal could have pursued a deficiency judgment of a substantial amount against the partners who were personally liable on the note see ghirardo v antonioli p 2d cal thus to protect themselves against the possibility of a deficiency judgment the partners required the covenant not to sue notwithstanding petitioners’ assertion that the covenant not to sue became immediately effective on date the day it was signed by its terms the covenant not to sue was conditioned upon among other things the conveyance of the fitch property to aal this could only take place upon satisfaction of the terms of the escrow the escrow instructions dated date refer among other things to a settlement agreement dated date and the fact that borrower the partnership has tendered to you the title company in escrow the grant deed the ‘deed’ from borrower to lender emphasis added reference is also made to the delivery to the title company of an executed copy of the settlement agreement and the documents executed by the parties thereto under california law an escrow involves the deposit of documents and or money with a third party to be delivered on the occurrence of some condition summit fin holdings ltd v contl lawyers title co p 3d cal quoting miller starr cal real_estate sec pp rev in short all of the documents signed in and upon which petitioners predicate their alleged fait accompli are actually documents essential to a closing of title when all conditions precedent thereto had been satisfied and the escrow could be closed on date bruce stuart mr stuart one of the partnership’s attorneys wrote ms darlene longoria of the title company as follows dear ms longoria this letter is to advise you that with the consent of david crist as attorney for the aid association for lutherans we request that the recordation of the deed in the above-referenced escrow occur on or after date so that the closing will occur in tax_year should you have any questions please feel free to contact me in a letter dated date to william holt from mr stuart the latter recapitulated the fitch property transaction as follows dear bill this letter is to review the recent transaction between lowry wells investments and the aids association for lutherans aal aal was the holder of a promissory note secured_by deed_of_trust on the fitch street property owned by lowry wells investments l w in late a settlement was negotiated between aal and l w whereby l w would convey the property to aal together with all leases and tangible_personal_property in return for which aal would agree to accept such conveyance as a full settlement of the then outstanding indebtedness through joint instructions to escrow the parties agreed that the closing would occur subsequent to date and in fact the deed conveying title to the property was recorded date mr holt is identified in a document stipulated by the parties as the predecessor accountant petitioners quote sec_1055 and sec_1056 of the california civil code west in support of their position that title to the fitch property passed on date when the partners executed the warranty deed sec_1055 presumption as to date of delivery date a grant duly executed is presumed to have been delivered at its date sec_1056 delivery necessarily absolute delivery to grantee is necessarily absolute a grant cannot be delivered to the grantee conditionally delivery to him or to his agent as such is necessarily absolute and the instrument takes effect thereupon discharged of any condition on which the delivery was made in quoting the above sections petitioners overlooked cal civ code sec_1057 west which provides sec_1057 delivery in escrow delivery in escrow a grant may be deposited by the grantor with a third person to be delivered on performance of a condition and on delivery by the depositary it will take effect while in the possession of the third person and subject_to condition it is called an escrow in this case the grant deed was jointly delivered by the partnership and aal to the title company with the escrow instructions so under sec_1057 of the california civil code and california case law title to the fitch property did not pass to aal until performance of the conditions in the escrow instructions had been achieved it has long been held in california as elsewhere that delivery of an instrument in escrow conveys no title 35_fsupp_282 s d cal consequently the warranty deed was delivered to aal in when the terms of the escrow were satisfied and the deed was duly recorded and not before petitioners seek to bring their facts within those of 115_tc_605 to show that a title closing is not necessary to establish a closed transaction the facts of keith however are specifically relevant to a form of transaction under georgia law known as a contract_for_deed georgia law normally construes a contract_for_deed as a device for passing equitable ownership leaving the seller with essentially a security_interest id pincite under a contract_for_deed in georgia the buyer obtains a right to possession an obligation to pay taxes assessments and charges against the property a responsibility for insuring the property a duty to maintain the property a right to improve the property without the seller’s consent a bearing of the risk of loss and a right to obtain legal_title at any time by paying the balance of the full purchase_price all of these elements short of transfer of title were held in keith to be sufficient for obtaining equitable ownership the facts in the case before us do not establish that aal obtained equitable ownership before title to the fitch property passed in by virtue of the recordation of the grant deed upon satisfaction of the escrow instructions for the foregoing reasons we hold for respondent on this issue ii sec_6662 accuracy-related_penalty in determining that petitioners are liable for the sec_6662 accuracy-related_penalty respondent determined that all of the underpayment_of_tax for and is due to negligence or disregard of rules or regulations and that petitioners have not established that such underpayment was due to reasonable_cause since the irs examination in this case commenced before date sec_7491 relating to burdens of proof and production is not applicable and petitioners bear the burdens of proof and production with respect to the penalty 58_tc_757 sec_6662 imposes an accuracy-related_penalty in the amount of percent of any underpayment that is attributable to one or more of the following negligence or disregard of rules or regulations any substantial_understatement_of_income_tax any substantial_valuation_misstatement sec_6662 defines substantial_understatement as an amount that exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 provides that an understatement does not include any item on the taxpayer’s return if there existed substantial_authority for the taxpayer’s treatment of that item or if the relevant facts affecting the treatment of that item were adequately disclosed on the taxpayer’s return or an attached statement and there was a reasonable basis for the taxpayer’s treatment of that item sec_6664 provides an exception to the accuracy- related penalty if the taxpayer can show that there was reasonable_cause for the underpayment and that the taxpayer acted in good_faith with respect to the underpayment a taxpayer’s good_faith and reasonable reliance on the advice of an independent professional as to the tax treatment of an item may establish that the taxpayer was not negligent and may satisfy the reasonable_cause exception of sec_6664 sec_1 a income_tax regs petitioners contend that the sec_6662 penalty should not be imposed because they relied on professional advisers for the preparation of their and returns and because the test for adequate_disclosure should properly be applied to the partnership’s return and not to petitioners’ returns the latter argument was raised for the first time in petitioners’ reply brief petitioners argue that they relied upon a c p a for advice as to how the fitch property transaction should be reported and that he was unaware of the existence of the covenant not to sue agreement when he filed the partnership return for all the facts in the record lead to the conclusion that petitioners did not report the transaction on their return which is not in the record neither was the transaction reported on petitioners’ return petitioners contend that the reporting requirement was satisfied by the fact that the reconveyance was reported by the llc a related partnership as a sale_or_exchange of property used in a trade_or_business however since the llc never owned the fitch property any reconveyance reported by the llc was wholly fictitious as part of tax planning advice from rob lambert petitioners and the partnership were advised to report the gain from the sale of the fitch property as cancellation_of_indebtedness_income on their return which is not recognized after the application of sec_108 petitioners simply failed to report the transaction on any_tax return as noted previously the partnership filed an amended tax_return in which it stated that a deed in lieu of foreclosure was delivered on date and that the form 1099-a issued by aal showing that the transaction occurred in was wholly inaccurate and that aal erred in reporting the transaction in it further alleged that the subject property had been previously transferred to the llc pursuant to a tax-free partnership division and that the llc would correctly report the transaction in reliance on the advice received from rob lambert the llc on its form_1065 for reported the sec_1231 gain as cancellation of debt income excluded from gross_income pursuant to sec_108 by applying the insolvency test at the entity level ie the llc was insolvent when the fitch property was conveyed and therefore the gain realized was not taxable nothing in the record supports this fabrication the facts in this case show that the fitch property was conveyed to aal by the partnership not the llc and as noted previously the certificate of limited_liability_company of the llc was not even filed in the office of the secretary of state delaware until date at least months after the fitch property had been conveyed by the partnership to aal we conclude that petitioners have failed to meet their burden of proving that they acted with reasonable_cause and in good_faith furthermore based upon our holding on the first issue in this case and concessions by petitioners petitioners owe taxes for and well in excess of the level constituting a substantial_understatement we therefore sustain respondent’s determination that petitioners are liable for the accuracy-related_penalty in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we find them to be irrelevant moot or without merit all of petitioners’ objections on the ground of relevancy contained in the stipulation of facts have been considered and are denied decision will be entered for respondent
